DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of any related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Interview Request
At the outset, Applicant’s Representative is encouraged to contact the Examiner directly to discuss the claimed and disclosed invention and help advance prosecution. With respect to the claim 1 and 14 recitation of a laminate tensile strength of at least as great as that of each tape segment thereof, it is noted that while this limitation was identified in the Written Opinion of the International Searching Authority for International Application No. PCT/US2018/018800 as being inventive, it is not clear at this time why the cited prior art, namely Maurer et al., would not have inherently resulted in this tensile strength ratio, particularly since a remarkably similar 
Further with respect to Grouve, it is noted that until the above-cited distinguishing process steps, materials, and/or conditions are identified, and until such steps, materials, and/or conditions appear in the pending claims, it appears that Grouve may remain applicable as prior art under § 102(a)(1) due to its remarkably similar disclosure to that of the instant specification and due to its applicability to most of the pending claims. Additionally, until such steps, materials, and/or conditions are shown not only to distinguish over the same or similar steps, materials, and conditions of Grouve, but also to be critical to achieving some sort of result or property which may be fairly characterized as unexpected as compared with Grouve’s disclosure, this reference may also remain applicable under § 103 as well due to its detailed disclosure of a wide range of process parameters (e.g. laser power, compaction pressure, placement velocity, laser angle, etc.) which may be optimized to improve physical properties of the laminate structure formed thereby. Once Grouve is reviewed, a discussion of the claimed and disclosed invention, and how it is believed to distinguish over Grouve, might help to advance prosecution.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or a group of inventions linked to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, process specially adapted for manufacturing said product, and its use; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a method.
Group II, claims 13-20, drawn to a part.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species A1: Laser welding.
Species A2: Ultrasonic welding.

Species B1: Carbon-fiber prepreg tape segments.
Species B2: Unidirectional glass-fiber prepreg tape segments.
Species B3: Bidirectional glass-fiber prepreg tape segments.

Applicant is required, in reply to this action, to elect one of Species A1-A2 and one of Species B1-B3 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a laminate structure having a tensile strength as great as bonded tape segments thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Grouve, W. J. B. (Weld Strength of Laser-Assisted Tape-Placed Thermoplastic Composites. PhD Thesis, University of Twente, Enschede, the Netherlands. August 2012. Retrieved from https://core.ac.uk/download/pdf/11484166.pdf on 12 May 2021), which not only outlines explicitly that interfacial strength of a laminate between tape layers exceeds tensile strength of the tape itself (Section 6.3.2 ¶ 2-3, pp. 106-107), but also outlines a method for manufacturing such a laminate using the same materials and process steps that are claimed and/or disclosed by the instant specification (see the entirety of Chapters 5-6, including for example Figure 5.1), which would in turn be expected to yield the same claimed ratio of laminate vs. tape segment tensile strength in accordance with MPEP 2112(I-III). See also the Section 5.2 description of interlaminar bonding as including a diffusion of polymer material across the bonding interface between adjoining tape layers, see least Section 5.2.3 regarding the potential impact of applied temperature and pressure at the tape layer interface, including in . 
The sub-species of each of Species Groupings A and B lack unity of invention because they do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
See at least the abstract, figures, and example embodiments of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter. In particular, see US 2005/0129897 for thermal bonding to cause polymer of one laminate layer to penetrate into the facing surface of another laminate layer [0139], the resulting laminate having a tensile strength higher than that of the individual layers [0159], see US 2009/0068453 at [0030] for a bonded laminate having higher tensile strength than individual layers thereof, and see US 8,312,827 for increasing tensile strength across a parting line between matrix/fiber layers as compared with the matrix/resin alone (claim 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742